 



EXHIBIT 10.9

             
(NORTHWEST BIOTHERAPEUTICS) [v31294v3129402.gif]
  Northwest
Biotherapeutics, Inc.

18701 120th Avenue NE
Suite 101
Bothell, WA 98011   t (425) 608-3008
  (800) 519-0755
f (425) 608-3009   www.nwbio.com
OTCBB: NWBT

June 14, 2007
Mr. R. Steve Harris
Old Tiles
Westwood Road
Windlesham
Surrey
GU20 6NB
Dear Mr. Harris:
On behalf of the Board of Directors of Northwest Biotherapeutics, Inc. (the
“Company”), I wish to extend to you an invitation to join the Board of
Directors. Your appointment is conditioned on the admission of the Company’s
shares of common stock to trading on the London Stock Exchange’s AIM market and
will be effective from the date of such admission.
Your appointment will continue, and the terms of this letter will apply, until
terminated pursuant to the bylaws of the Company.
In your role as a member of the Board of Directors, you will be expected to
attend all meetings of the Board of Directors of the Company and general
meetings of the Company’s stockholders and such other meetings relating to the
Company as it is appropriate for you to attend for the performance of your role.
Prior to each meeting of the Board, you will be informed of the time and
location of the meeting and will receive copies of any relevant documents to be
discussed at the meeting.
Your compensation for service on the Board of Directors will be approximately
£2,500 per month (equivalent to £30,000 per year), paid in monthly installments
on the first business day following the month in which it is earned. To receive
each payment, you must be Director of the Company on the last day of the month
for which it is earned. While the Company anticipates that your annual
compensation will not be decreased in subsequent years, the Company reserves the
right to modify your compensation prior to the beginning of any calendar year.
You may also be eligible for grants under the 2007 Stock Option Plan, which will
be determined in the Company’s discretion.
As a Director, you will be required to comply with the reporting and trading
requirements of Section 16 of the Securities Exchange Act of 1934 and the
Company’s share trading policy. Please contact Jim Johnston for more information
on the requirements of the Act and the Company’s internal compliance procedures.

 



--------------------------------------------------------------------------------



 



In addition to the indemnification provisions in the Company’s bylaws and
certificate of incorporation, the Company will enter into an indemnification
agreement with each director, a copy of which is attached.
If you are asked to join the board of another company, please be aware that you
are required to discuss the invitation with me or Jim Johnston so that we can
determine whether there are any present or potential conflicts associated with
joining the other board.
We look forward to having you join us as a member of the Board. I would
appreciate you contacting me to discuss this matter further if you have any
questions. I would be grateful if you would indicate your acceptance of your
appointment by signing the attached copy of this letter.
Very truly yours,

Alton L. Boynton
President & Chief Executive Officer
Attachment
Steve Harris:                                                  
Date:                                                               

 